     DAN O’ROURKE
 1   SOUTHWELL & O’ROURKE, P.S.
     Attorneys at Law
 2   960 Paulsen Center
     W. 421 Riverside Avenue
 3   Spokane, WA 99201
     (509) 624-0159
 4
                               UNITED STATES BANKRUPTCY COURT
 5
                     IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
 6
     In re:                                             No.: 20-00465-WLH11
 7

 8
     HUSCH & HUSCH, INC.,                               Chapter 11

 9                   Debtor.                          MOTION FOR ORDER TO APPROVE
                                                         DEBTOR’S EXECUTION OF:
10                                                 1. AMENDMENT TO ARTICLES OF
                                                      INCORPORATION OF HUSCH &
11                                                    HUSCH, INC.;
                                                   2. AMENDMENT TO SHAREHOLDER
12
                                                      AGREEMENT; AND
13                                                 3. MINUTES OF A SPECIAL MEETING OF
                                                      THE BOARD OF DIRECTORS AND
14                                                    SHAREHOLDERS OF HUSCH &
                                                      HUSCH, INC., A WASHINGTON
15                                                    CORPORATION
16

17            Debtor, by its undersigned attorney, moves the court for an order authorizing

18   Debtor to participate in the execution of certain documents, the effect of which is to

19   convert debt and/or claims shareholders hold against Debtor, as unsecured creditors, to
20   non-voting common stock.
21
              Debtor moves the court for an order approving the execution by Debtor and
22
     shareholders of the following documents:
23
                    1.      Amendment to Articles of Incorporation of Husch & Husch, Inc., a
24            copy of which is attached as Exhibit 1 to the notice to creditors regarding this
              Motion;
25

     Motion-1                                                SOUTHWELL & O'ROURKE, P.S.
                                                                A PROFESSIONAL SERVICE CORPORATION
                                                                     ATTORNEYS AT LAW
                                                                 SUITE 960, PAULSEN CENTER
                                                                WEST 421 RIVERSIDE AVENUE
                                                                SPOKANE, WASHINGTON 99201
                                                                  TELEPHONE (509) 624-0159



     20-00465-WLH11          Doc 219   Filed 11/23/20   Entered 11/23/20 11:42:21                    Pg 1 of 2
                 2.       Amendment to Shareholder Agreement, a copy of which is attached
 1
           as Exhibit 2 to the notice to creditors regarding this Motion; and
 2
                   3.     Minutes of a Special Meeting of the Board of Directors and
 3         Shareholders of Husch & Husch, Inc., a Washington Corporation, a copy of which
           is attached as Exhibit 3 to the notice to creditors regarding this Motion.
 4
            This Motion is based upon the records and files herein and upon the Declaration
 5
     of Allen Husch, Debtor’s representative.
 6

 7          DATED this 18th day of November, 2020.

 8                                                   SOUTHWELL & O'ROURKE, P.S.

 9
                                                     BY:/s/ Dan O’Rourke
10
                                                        DAN O’ROURKE, WSBA #4911
11
                                                            Attorney for Debtor

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     Motion-2                                             SOUTHWELL & O'ROURKE, P.S.
                                                             A PROFESSIONAL SERVICE CORPORATION
                                                                 ATTORNEYS AT LAW
                                                             SUITE 960, PAULSEN CENTER
                                                            WEST 421 RIVERSIDE AVENUE
                                                            SPOKANE, WASHINGTON 99201
                                                              TELEPHONE (509) 624-0159



     20-00465-WLH11       Doc 219   Filed 11/23/20   Entered 11/23/20 11:42:21                    Pg 2 of 2
